O'Malley, J.
For the reasons indicated in our opinion in Walmor, Inc., v. Levay (238 App. Div. 78), decided herewith, the order appealed from should be reversed, with twenty dollars costs and disbursements, and the motion to dismiss the counterclaim and defense granted, with ten dollars costs.
Finch, P. J., McAvoy, Martin and Townley, JJ., concur.
Order reversed, with twenty dollars costs and disbursements, and motion to dismiss the counterclaim and defense on the ground that it had not been interposed within the time limited by law granted, with ten dollars costs.